[Cite as Walton v. Dynamic Auto Body, 2013-Ohio-758.]

                         STATE OF OHIO, COLUMBIANA COUNTY

                                IN THE COURT OF APPEALS

                                      SEVENTH DISTRICT


RICK WALTON,                                    )       CASE NO.     12 CO 11
                                                )
        PLAINTIFF-APPELLANT,                    )
                                                )
VS.                                             )       OPINION
                                                )
DYNAMIC AUTO BODY, et al.,                      )
                                                )
        DEFENDANTS-APPELLEES.                   )


CHARACTER OF PROCEEDINGS:                               Civil Appeal from Municipal Court, Case
                                                        No. 11CVI2036.


JUDGMENT:                                               Affirmed.


APPEARANCES:
For Plaintiff-Appellant:                                Rick Walton, Pro se
                                                        53 Beechwood Drive
                                                        Columbiana, Ohio 44408

For Defendants-Appellees:                               Dynamic Auto Body, Pro se
                                                        1360 State Route 14
                                                        Columbiana, Ohio 44408


JUDGES:
Hon. Joseph J. Vukovich
Hon. Cheryl L. Waite
Hon. Mary DeGenaro


                                                        Dated: March 4, 2013
[Cite as Walton v. Dynamic Auto Body, 2013-Ohio-758.]
VUKOVICH, J.


         {¶1}   Plaintiff-appellant Rick Walton appeals from the judgment entered in the
Columbiana County Municipal Court that found for defendant-appellee Dynamic Auto
Body. Walton has filed a pro se appeal and brief. Dynamic Auto Body has not
defended the appeal. It appears from a reading of the brief that Walton’s argument is
a civil manifest weight of the evidence argument. For the reasons discussed below,
the judgment of the trial court is hereby affirmed.
                               Joint Statement of Case and Fact
         {¶2}   On September 26, 2011, Walton filed a small claims complaint in the
Columbiana County Municipal Court naming Dynamic Auto Body, David George and
Dick Simpson as defendants. Simpson is an employee of Dynamic Auto Body that
dealt with Walton. Walton alleged that he paid $120.64 to the defendants to repair
the air conditioner in his car.          He claims that after the alleged repair, the air
conditioner worked for two days then started failing and by the ninth day it did not
work at all. He sought damages in the amount of $120.64 plus interest and court
costs.
         {¶3}   The case was set for trial. At trial, Walton and Simpson testified and
presented evidence in support of their respective positions. After taking the matter
under advisement, the trial court found in the defendants’ favor. 02/10/12 J.E. It is
from that judgment that Walton appeals.
                                              Analysis
         {¶4}   At the outset, we note that attached to Walton’s brief are online articles
and other data that he contends support the conclusion that the trial court erred in
granting judgment in favor of Dynamic Auto Body. While the data he provides this
court with is impressive, most, if not all of it, cannot be considered. The function of
the court of appeals is not to have a matter retried before it, but rather to review the
proceedings that occurred before the trial court and determine whether any errors
occurred in those proceedings. We are a court of record and our review of cases
brought before us is confined to the record as defined in App.R. 9(A). This rule
states that the record consists of “[t]he original papers and exhibits thereto filed in the
                                                                                         -2-

trial court, the transcript of proceedings, if any, including exhibits, and a certified copy
of the docket and journal entries prepared by the clerk of the trial court[.]” The
attachments to his brief are not part of the record because they do not meet any of
these requirements. The proper place to put forth the information he has attached to
his brief was to the trial court. That was not done. Therefore, we cannot consider
any of the online articles or data that was not given to the trial court before or during
trial.   Likewise, despite Walton’s insistence that we call a mechanic that he has
provided this court with the number of, we cannot do so because our review is limited
to what was brought before the trial court. That mechanic did not testify at trial and
thus, we cannot consider his statements and/or opinions on this case. Consequently,
we must reiterate that we cannot consider the attachments to his brief, no matter how
informative they may be and that our review of this case is confined to the information
that was provided to the trial court during and before trial.
         {¶5}   With that in mind, we now turn to the arguments that we can consider.
Walton’s pro se brief appears to raise a civil manifest weight of the evidence
argument. The Ohio Supreme Court has recently explained that the manifest weight
of the evidence standard set forth in Thompkins, a criminal case, also applies in civil
cases. Eastley v. Volkman, 132 Ohio St.3d 328, 2012-Ohio-2179, 972 N.E.2d 517, ¶
17-23. As was explained in Thompkins:
                “The court, reviewing the entire record, weighs the evidence and
         all reasonable inferences, considers the credibility of witnesses and
         determines whether in resolving conflicts in the evidence, the jury
         clearly lost its way and created such a manifest miscarriage of justice
         that the conviction must be reversed and a new trial ordered. The
         discretionary power to grant a new trial should be exercised only in the
         exceptional case in which the evidence weighs heavily against the
         conviction.”
State v. Thompkins, 78 Ohio St.3d 380, 387, 678 N.E.2d 541 (1997), quoting State v.
Martin (1983), 20 Ohio App.3d 172, 175, 485 N.E.2d 717 (1st Dist.1983).
                                                                                       -3-

       {¶6}   However, in weighing the evidence, the court of appeals must always
be mindful of the presumption in favor of the finder of fact. Eastley at ¶ 21.
              “[I]n determining whether the judgment below is manifestly
       against the weight of the evidence, every reasonable intendment and
       every reasonable presumption must be made in favor of the judgment
       and the finding of facts. * * *
              “If the evidence is susceptible of more than one construction, the
       reviewing court is bound to give it that interpretation which is consistent
       with the verdict and judgment, most favorable to sustaining the verdict
       and judgment.”
Seasons Coal Co., Inc. v. Cleveland, 10 Ohio St.3d 77, 80, 461 N.E.2d 1273 (1984),
fn. 3, quoting 5 Ohio Jurisprudence 3d, Appellate Review, Section 60, at 191–192
(1978).
       {¶7}   Walton finds fault with the trial court rendering judgment in Dynamic
Auto Body’s favor. Specifically, he finds fault with the trial court’s decision to find
Simpson credible.
       {¶8}   At the hearing, Walton testified that he is an electronic engineer and
that he has a lot of experience with air conditioning systems. Tr. 5. He indicated that
he took his car to Dynamic Auto Body to have the air conditioner repaired and after
performing some work on the car, Simpson told him that the system was repaired. Tr.
5. Walton paid approximately $120 for the repair. Walton claims that when the
system quit working, he contacted Simpson as to what was done during the alleged
repair and during that interaction Simpson kept “changing his story.” Tr. 5. Walton
contends that at one point, Simpson told him that they did a vacuum test on the air
conditioner, but did not use a dye test to see if it leaked. Tr. 6, 8. Walton alleges that
later Simpson told him that they did dye test the system. Tr. 8. Walton claims that
when he brought the car back to Simpson to repair it again, Simpson allegedly told
him the compressor was leaking and showed him that the dye had leaked out by
pointing to some yellow on a compressor. Tr. 19. Walton disputes the fact that the
dye could be seen without a black light. Tr. 19-20. Walton also claims that when he
                                                                                    -4-

took the car back to Simpson to repair, he was told it would be between another $600
to $700 to repair the air conditioner. Tr. 7. Simpson told him that the air compressor
would need to be replaced. Tr. 7. Walton testified that he believed only the O-ring in
the air compressor needed to be replaced. Tr. 6.
         {¶9}   Simpson also testified at trial as to his version of what occurred. His
testimony included his credentials that he graduated “honor man” in his class at air-
conditioner refrigeration school and that he has worked on automotive air-
conditioning for 40 years. Simpson testified that Walton told him that the car had sat
for a while and the air conditioning was not working. Tr. 11-12. Thus, the system
was checked for leaks with a dye test and was recharged. Tr. 12. Simpson indicated
that that work was performed for $120 and was the first step in determining what, if
anything, was wrong with the air conditioner. Following the repair, Walton contacted
Simpson and informed him that the recharge worked for a couple of days but
eventually failed. Tr. 13-14. Walton then brought the car back to the shop, Simpson
examined the car and discovered that the compressor seal was leaking. Tr. 14-15.
According to Simpson, the yellow dye could be seen without the use of a black light.
Tr. 15. Simpson then explained that he tried to find just the seal, but was unable to.
Tr. 15. It was at that point that Simpson gave Walton the part number for the seal
and also told him the price of a “remand compressor,” which was $611.98. Tr. 15-16.
         {¶10} Simpson explained that after he informed Walton of this information,
Walton emailed him and stated that he did not believe that there was anything wrong
with the compressor. Tr. 16. Simpson testified that he agreed that there was nothing
wrong with the compressor other than the seal being bad and once again informed
Walton of this fact. Tr. 16-17. Simpson acknowledged during his testimony that the
parties had an ongoing dispute over whether Simpson used dye to test the air
conditioning system for leaks; Simpson maintains that a dye test was performed. Tr.
16-17.
         {¶11} During Simpson’s testimony he referred to e-mail correspondence
between himself and Walton and to job work orders.            Those documents were
admitted into evidence and do confirm Simpson’s testimony. Given the testimony
                                                                                     -5-

and exhibits that were properly admitted at trial, we cannot find that the trial court
clearly lost its way when it found Simpson to be credible and ruled in Dynamic Auto
Body’s favor.        The testimony somewhat presents two different versions of what
possibly transpired between the parties.          As explained above, if the evidence is
susceptible of more than one construction, we are bound to accept the interpretation
which is consistent with the verdict and judgment. Seasons Coal Co., Inc., 10 Ohio
St.3d at 80, 461 N.E.2d 1273.            Thus, given our standard of review, since the
evidence supports the trial court’s conclusion, we are bound to uphold that decision.
Furthermore, we note there was no testimony about a warranty for work that was
done on the car; there was no indication through the testimony or evidence that
Simpson was guaranteeing that the recharge fixed the air conditioner. Walton has
not pointed us to any law that suggests that the work Simpson did established an
express or implied warranty. Accordingly, and considering the evidence from the
record, we cannot conclude that the trial court clearly lost its way.
         {¶12} In addition to the above, there are two more contentions that Walton
makes that we must address. The first one appears in Walton’s appellate brief. He
contends that the trial court made the following false statement in its judgment entry
as support for the verdict:
                After refrigerant was added to the vehicle, the air conditioning
         appeared to work for only a period of nine (9) days and then ceased to
         function.
02/10/12 J.E.
         {¶13} Walton offered the following testimony as to the operation of this air
conditioner:
                The air-conditioning only worked for – actually, it only worked
         well for 24 hours. And it only cooled for 48 hours. Then it started going
         bad.
                After a total of nine days, it didn’t work at all. There was no
         refrigerant left in the system at all.
Tr. 6.
                                                                                        -6-

       {¶14} Although the trial court’s statement is not as detailed as Walton’s
testimony, it is not a misrepresentation of the testimony. Thus, we do not find any
fault in the trial court’s statement.
       {¶15} The second contention appears in a post-oral argument filing in which
Walton argues that since Dynamic Auto Body did not defend the appeal, Walton is
automatically entitled to judgment in his favor.        At the trial court level, a default
judgment may be entered against a party that does not defend an action. However,
at the appellate level, we cannot merely reverse the trial court’s judgment and enter
judgment in favor of appellant when appellee fails to defend the appeal. App.R. 18(C)
indicates that if an appellee fails to file a brief, he cannot be heard at oral argument
except by permission of the court upon a showing of good cause. Furthermore, in
determining the appeal, the appellate court may accept appellant’s statement of facts
and issues as correct and may “reverse the judgment if appellant’s brief reasonably
appears to sustain such action.”        App.R. 18(C).    As explained above, given our
standard of review and the deference given to the trial court’s decision, Walton’s brief
does not provide a basis for reversing the trial court’s decision.
       {¶16} For the foregoing reasons, we find no merit with Walton’s arguments.
The judgment of the trial court is hereby affirmed.

Waite, J., concurs.
DeGenaro, P.J., concurs.